DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/25/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statement filed 11/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim Analysis under Category of Mental Processes
Independent Claim 1 is generally directed to an apparatus for diagnosing and constructing a tomographic image.   The method steps of store, generate, specify a range and convert and construct are performed with a computer (Para 0083 of the PGPUB).  Dependent claims are directed to further details of the processor steps.  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as for diagnosing and constructing a tomographic image (Claim 1).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of an apparatus with processing steps stored on a non-transitory medium and/or implemented with a computer system.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of for diagnosing and constructing a tomographic image.   The steps of store, generate, specify a range and convert and construct are instructional steps.  In view of the guidance of the specification, the claim requires a computer system for the diagnosing and constructing a tomographic image.  The judicial exception is a set of instructions for store, generate, specify a range and convert and construct data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have additional elements.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of transmitting and receiving of ultrasound signals and transmitting and receiving optical signals, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of store, generate, specify a range and convert and construct appear to be abstract steps.
With respect to dependent claims 2-8, these claims provide for diagnosing and constructing a tomographic image and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of store, generate, specify a range and convert and construct.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 2-8 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Independent Claim 16 is generally directed to an apparatus for diagnosing and constructing a tomographic image.   The method steps of store, generate, specify a range and convert and construct are performed with a computer (Para 0083 of the PGPUB).  Dependent claims are directed to further details of the processor steps.  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as for diagnosing and constructing a tomographic image (Claim 1).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of an apparatus with processing steps stored on a non-transitory medium and/or implemented with a computer system.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of for diagnosing and constructing a tomographic image.   The steps of store, generate, specify a range and convert and construct are instructional steps.  In view of the guidance of the specification, the claim requires a computer system for the diagnosing and constructing a tomographic image.  The judicial exception is a set of instructions for store, generate, specify a range and convert and construct data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have additional elements.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of transmitting and receiving of ultrasound signals and transmitting and receiving optical signals, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of store, generate, specify a range and convert and construct appear to be abstract steps.
With respect to dependent claims 10-15, these claims provide for diagnosing and constructing a tomographic image and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of store, generate, specify a range and convert and construct.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 10-15 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Independent Claim 16 is generally directed to a method for diagnosing and constructing a tomographic image.   The method steps of store, generate, specify a range and convert and construct are performed with a computer (Para 0083 of the PGPUB).  Dependent claims are directed to further details of the processor steps.  More specifically, given the guidance of the specification, the claims are directed to a computer implemented method that can be summarized as for diagnosing and constructing a tomographic image (Claim 1).
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of an apparatus with processing steps stored on a non-transitory medium and/or implemented with a computer system.  
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of for diagnosing and constructing a tomographic image.   The steps of store, generate, specify a range and convert and construct are instructional steps.  In view of the guidance of the specification, the claim requires a computer system for the diagnosing and constructing a tomographic image.  The judicial exception is a set of instructions for store, generate, specify a range and convert and construct data and appears to fall into the category of Mental Processes, here the claims set forth and rely on being performed in the human mind, or by a human using a pen and paper.  
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have additional elements.  The judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, the independent claim can be interpreted to encompass additional element of transmitting and receiving of ultrasound signals and transmitting and receiving optical signals, but are found to be the steps of processing data.  As such, the claim does not provide for any additional element to consider under step 2B since is simply requires processing data.  It is noted that in explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in computer capabilities or, instead, on a process that qualifies as an abstract idea for which computers are invoked merely as a tool."  The Court further noted that "[s]ince Alice, we have found software inventions to be patent-eligible where they have made non-abstract improvements to existing technological processes and computer technology."  Moreover, these improvements must be specific -- "[a]n improved result, without more stated in the claim, is not enough to confer eligibility to an otherwise abstract idea . . . [t]o be patent-eligible, the claims must recite a specific means or method that solves a problem in an existing technological process."  Here, the steps are recited at a high and general level, the steps of store, generate, specify a range and convert and construct appear to be abstract steps.
With respect to dependent claims 17-20, these claims provide for diagnosing and constructing a tomographic image and are considered additional elements.  However, it appears not be a practical application and broadly encompasses the instructions of store, generate, specify a range and convert and construct.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to data processing.  While the instruction are implemented on a computer, together the steps do not appear to result in significantly more than a means to process data.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 17-20 do not recite something significantly different than a judicial exception.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of data processing, and do not add additional elements which result in significantly more to the claimed method for the analysis.

Claim Objections
Claim(s) 16 is/are objected to because of the following informalities:  “the processor” in line 19-20 lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 9 
	Claim 9 recites, “the lumen of the measurement subject body”.  The claim element lacks antecedent basis.  Further, it is confusing in view of the claimed living body in line 2 of Claim 9.  The living body and the measurement subject body appears to be referring to the same element.
	Claim 9 recites, “the ultrasound propagation in the blood vessel tissue”.  The claimed element of ultrasound propagation is confusing in view of the claimed ultrasound propagation velocity in line 12.  It appears that the ultrasound propagation velocity and the ultrasound propagation are the referring to the same claimed element.

Regarding Claim 16
	Claim 16 recites, “the ultrasound line data generated by the processor” in lines 19-20.  The claimed element lacks antecedent basis.  Additionally, the claimed element is within the converting step and referring to data generated by the processor.  However, there is no data generated by the processor within the generating step.  

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The claim limitations for Claim 1:
transmitting and receiving unit, wherein “unit” is the nonce term, “to perform transmission and reception of the ultrasound signals…to perform transmission and reception of the optical signals” is the functional language, and the term is not modified by any sufficient structure.  The transmitting and receiving unit comprising of the first and second transmitting and receiving unit does not amount to sufficient structure.
first transmitting and receiving unit, wherein “unit” is the nonce term, “that…obtains the echo signals” is the functional language, and the term is not modified by structure.  
second transmitting and receiving unit, wherein “unit” is the nonce term, “to perform transmission and reception of the optical signals” and the term is not modified by any structure.
The claim limitations for Claim 9:
first transmitting and receiving unit, wherein “unit” is the nonce term, “that…obtains the echo signals” is the functional language, and the term is not modified by structure.  
second transmitting and receiving unit, wherein “unit” is the nonce term, “to perform transmission and reception of the optical signals” and the term is not modified by any structure.
The claim limitations for Claim 16:
transmitting and receiving unit, wherein “unit” is the nonce term, “to perform transmission and reception of the ultrasound signals…to perform transmission and reception of the optical signals” is the functional language, and the term is not modified by any sufficient structure.  The transmitting and receiving unit comprising of the first and second transmitting and receiving unit does not amount to sufficient structure.
first transmitting and receiving unit, wherein “unit” is the nonce term, “that…obtains the echo signals” is the functional language, and the term is not modified by structure.  
second transmitting and receiving unit, wherein “unit” is the nonce term, “to perform transmission and reception of the optical signals” and the term is not modified by any structure.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Upon reviewing the specification, the claim elements correspond to the following features:The claim limitations for Claim 1:
transmitting and receiving unit: element 221, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a transmission wave circuit and a reception wave circuit (Para 0060 of the PGPUG) and a coupler (Para 0066 of the PGPUG).
first transmitting and receiving unit: element 310, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a transmission wave circuit and a reception wave circuit (Para 0060 of the PGPUG)
second transmitting and receiving unit: element 320, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a coupler (Para 0066 of the PGPUG)
The claim limitations for Claim 9:
first transmitting and receiving unit: element 310, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a transmission wave circuit and a reception wave circuit (Para 0060 of the PGPUG)
second transmitting and receiving unit: element 320, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a coupler (Para 0066 of the PGPUG)
The claim limitations for Claim 16:
transmitting and receiving unit: element 221, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a transmission wave circuit and a reception wave circuit (Para 0060 of the PGPUG) and a coupler (Para 0066 of the PGPUG).
first transmitting and receiving unit: element 310, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a transmission wave circuit and a reception wave circuit (Para 0060 of the PGPUG)
second transmitting and receiving unit: element 320, Fig. 3A of which the disclosure implies to be hardware; the corresponding hardware structure disclosed is a coupler (Para 0066 of the PGPUG)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claim(s) 1-20 would be allowable if the pending 35 U.S.C. § 101 & 112 rejections are overcome.  No prior art rejection is pending.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Magnin et al. (U.S. Patent Application 2002/0163622 A1) – Magnin teaches methods and apparatuses are provided that continually adjust the path-length of a reference arm or data acquisition in a manner that keeps a desired region of interest of an image within a range of the OCT system. The path-length can be adjusted either manually by the operator or automatically according to a programmed algorithm.
Schmitt et al. (U.S. Patent Application 2008/0161696 A1) – Schmitt teaches an invention relating to a probe. The probe includes a sheath, a flexible, bi-directionally rotatable, optical subsystem positioned within the sheath, the optical subsystem comprising a transmission fiber, the optical subsystem capable of transmitting and collecting light of a predetermined range of wavelengths along a first beam having a predetermined beam size. The probe also includes an ultrasound subsystem, the ultrasound subsystem positioned within the sheath and adapted to propagate energy of a predetermined range of frequencies along a second beam having a second predetermined beam size, wherein a portion of the first and second beams overlap a region during a scan.
Ilegbusi et al. (U.S. Patent Application 2008/0228086 A1) – Ilegbusi teaches systems and methods for evaluating body vessels. Images of the vessel are captured, analyzing to generate a three-dimensional model of the vessel, and the data associated with the three-dimensional model is analyzed. In cases in which the vessel is a coronary artery, the vessel model can be analyzed to determine the vulnerability of plaques within the artery to rupture. In some embodiments, the images are optical coherence tomography images. In some embodiments, the images are captured with an optical catheter that includes a tracking device. In some embodiments, the analysis includes flow and/or structural analysis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793